Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-14-00516-CV

                           IN THE INTEREST OF J.O. and A.O., Children

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-02019
                         Honorable Charles E. Montemayor, Judge Presiding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 15, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           This is an appeal from a trial court’s order terminating appellant father’s parental rights.

Appellant filed a motion to dismiss this appeal because the trial court granted appellant’s motion

for new trial. We grant the motion. See TEX. R. APP. P. 42.1(a)(1). We order that no costs be

assessed against appellant because he is indigent.


                                                       PER CURIAM




1
  The Honorable John D. Gabriel is the presiding judge of the 131st Civil District Court. However, the order of
termination was signed by Associate Judge Charles Montemayor.